Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects either to the Romano and Sprinz cheese the subject 'of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) or to the Gouda cheese involved in. Abstract 48269. In accordance with stipulation of counsel and following the decisions cited, it was held that an allowance of 2)4 percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. The protests were sustained to this extent.